DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 1, 3-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suitoh et al (US 20180270417) in view of Kajiwara (US 20190306419).

As to claim 1, Suitoh discloses an information processing method (FIG. 16) performed by an information processing apparatus including a communication interface and an imaging device (FIGS. 10-11), the method comprising:
acquiring a wide-angle image through a wide-angle imaging device external to the information processing apparatus (FIG. 16, S13 and S16; see [0077], The imaging elements 103a and 103b capture images of an object and a scene (surroundings) via the fish-eye lenses 102a and 102b respectively to obtain hemispherical images (of an angle of view of 180° or more));
acquiring a normal image through the imaging device (FIG. 16, S14-S15 for acquiring planar image; see [0221]); and
associating the normal image with the wide-angle image (FIG. 16, S21; see [0149]; see FIG. 22 and FIG. 27C, superimposed image S (planar image P) superimposed on spherical image CE), 
wherein the associating associates the normal image in association with the particular position in the wide-angle image as an annotation (see FIG. 22 and FIG. 27C, superimposed image S), and 
wherein the information processing apparatus runs an application that controls both the wide-angle imaging device to acquire the wide-angle image and the imaging device to acquire the normal image (see [0141], the CPU 501 operating in accordance with a program for the smartphone 5 loaded from the EEPROM 504 to the RAM 503; FIG. 16 and [0217], the acceptance unit 52 of the smartphone 5 accepts a user instruction for starting linked image capturing (step S11); [0219], The smartphone 5 can use, for example, a set of commands for spherical cameras called Open Spherical Camera application program interfaces (OSC APIs) to issue an image capturing instruction to the special image capturing device 1; [0222], a program executed by the smartphone 5 calls the Camera API that provides an image capturing function to thereby give image capturing instructions to the front and rear cameras).
Suitoh fails to explicitly disclose displaying the wide-angle image along with a prompt for an annotation instruction, receiving the annotation instruction;
acquiring the normal image through the imaging device in response to the annotation instruction,
receiving a user input designating a particular position in the wide-angle image;
specifying the particular position in the wide-angle image in accordance with the user input.
However, Kajiwara teaches displaying the wide-angle image along with a prompt for an annotation instruction, receiving the annotation instruction (FIG. 15D and [0139]-[0140]);
acquiring the normal image through the imaging device in response to the annotation instruction (see [0140], the annotation input screen 600 can be used to input an image of a designated range including the position indicated by the tag 5030a on the partial image 5010, and an image acquired from an external device or the like),
receiving a user input designating a particular position in the wide-angle image (FIG. 15D and [0139]-[0140], cursor 5041);
specifying the particular position in the wide-angle image in accordance with the user input (FIG. 15D and [0139]-[0140], tag 5030a indicating the desired position).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Suitoh using Kajiwara’s teachings to include displaying the wide-angle image along with a prompt for an annotation instruction, receiving the annotation instruction; acquiring the normal image through the imaging device in response to the annotation instruction, receiving a user input designating a particular position in the wide-angle image; specifying the particular position in the wide-angle image in accordance with the user input in order to reduce the occurrence of human error when creating the report by designating a position of the diagnosis target on the full view spherical image and by easily recognizing the relationship between the annotation and the diagnosis target input with the annotation (Kajiwara; [0061]).

As to claim 3, Suitoh modified by Kajiwara further discloses wherein the specifying specifies a central area of a display area of the wide-angle image displayed on a built-in display of the information processing apparatus or an external display as the particular position in the wide-angle image (see [0250], the projection converter 590 converts the projection based on the predetermined line-of-sight direction of the virtual camera IC (the central point CP of the predetermined area T) and the angle of view α of the predetermined area T illustrated in FIG. 7 to thereby make the predetermined area T in the spherical image CE on which the superimposed image S is superimposed visible on the display 517 (step S370); FIG. 10, display 517).

As to claim 4, the combination of Suitoh and Kajiwara further discloses wherein the specifying specifies an area designated by the user input through an input device of the information processing apparatus of a display area of the wide-angle image displayed on a built-in display of the information processing apparatus or an external display as the particular position in the wide-angle image (Kajiwara; FIG. 15D and [0139]-[0140]).


As to claim 5, Suitoh modified by Kajiwara further discloses wherein the wide-angle image is a spherical image or an image having an angle of view of 180 degrees or more (see [0073], [0077], [0082), 
the display area is an area displaying an image obtained by projecting a part of the spherical image or a part of the image having the angle of view of 180 degrees or more onto a plane (FIG. 3C, FIG. 20, FIG. 22, equirectangular projection image EC).

As to claim 6, Suitoh modified by Kajiwara further discloses further comprising controlling the external imaging device via the communication interface (see [0218]),
wherein the controlling controls the external imaging device to capture the wide-angle image and transmit the captured wide-angle image to the information processing apparatus (see [0220] and [0224]).

As to claim 7, Suitoh modified by Kajiwara further discloses further comprising: 
providing a first graphical user interface (GUI) that receives an instruction for controlling the external imaging device to perform imaging (see [0145], The acceptance unit 52 is implemented mainly by the touch panel 521 and instructions of the CPU 501 and accepts various selections or input from a user. The touch panel 521 may be integrated to the display 517; see [0217]-[0218]); and
providing a second GUI that receives an instruction for invoking the imaging function implemented by the imaging device after the external imaging device performs the imaging (see [0145], The acceptance unit 52 is implemented mainly by the touch panel 521 and instructions of the CPU 501 and accepts various selections or input from a user. The touch panel 521 may be integrated to the display 517; see [0217] and [0221]).

As to claim 8, Suitoh modified by Kajiwara further discloses wherein the associating associates a second captured image acquired from the imaging device with a content including the wide-angle image (FIG. 16, planar image 1 and planar image 2; see [0149]; see FIG. 22 and FIG. 27C, superimposed image S (planar image P) superimposed on spherical image CE).

As to claim 9, Suitoh modified by Kajiwara further discloses wherein the associating associates at least one of a stored image and an externally-acquired image in association with the wide-angle image, the stored image being an image stored in storage medium that the information processing apparatus includes, the externally-acquired image being an image received from an image management system communicable with the information processing apparatus (FIG. 11; [0142] and [0225]-[0226]),

As to claim 10, Suitoh discloses a non-transitory computer-readable medium storing a program (see [0126]-[0127] and [0410]), which, when executed by a computer including a communication interface and an imaging device (FIGS. 10-11), causes the computer to execute a method comprising:
acquiring a wide-angle image through a wide-angle imaging device external to the computer (FIG. 16, S13 and S16; see [0077], The imaging elements 103a and 103b capture images of an object and a scene (surroundings) via the fish-eye lenses 102a and 102b respectively to obtain hemispherical images (of an angle of view of 180° or more));
acquiring a normal image through the imaging device (FIG. 16, S14-S15 for acquiring planar image; see [0221]); and
associating the wide-angle image with the normal image (FIG. 16, S21; see [0149]; see FIG. 22 and FIG. 27C, superimposed image S (planar image P) superimposed on spherical image CE), 
wherein the associating associates the normal image in association with the particular position in the wide-angle image as an annotation (see FIG. 22 and FIG. 27C, superimposed image S), and 
wherein the computer runs an application that controls both the wide-angle imaging device to acquire the wide-angle image and the imaging device to acquire the normal image (see [0141], the CPU 501 operating in accordance with a program for the smartphone 5 loaded from the EEPROM 504 to the RAM 503; FIG. 16 and [0217], the acceptance unit 52 of the smartphone 5 accepts a user instruction for starting linked image capturing (step S11); [0219], The smartphone 5 can use, for example, a set of commands for spherical cameras called Open Spherical Camera application program interfaces (OSC APIs) to issue an image capturing instruction to the special image capturing device 1; [0222], a program executed by the smartphone 5 calls the Camera API that provides an image capturing function to thereby give image capturing instructions to the front and rear cameras).
Suitoh fails to explicitly disclose displaying the wide-angle image along with a prompt for an annotation instruction, receiving the annotation instruction;
acquiring the normal image through the imaging device in response to the annotation instruction,
receiving a user input designating a particular position in the wide-angle image;
specifying the particular position in the wide-angle image in accordance with the user input.
However, Kajiwara teaches displaying the wide-angle image along with a prompt for an annotation instruction, receiving the annotation instruction (FIG. 15D and [0139]-[0140]);
acquiring the normal image through the imaging device in response to the annotation instruction (see [0140], the annotation input screen 600 can be used to input an image of a designated range including the position indicated by the tag 5030a on the partial image 5010, and an image acquired from an external device or the like),
receiving a user input designating a particular position in the wide-angle image (FIG. 15D and [0139]-[0140], cursor 5041);
specifying the particular position in the wide-angle image in accordance with the user input (FIG. 15D and [0139]-[0140], tag 5030a indicating the desired position).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Suitoh using Kajiwara’s teachings to include displaying the wide-angle image along with a prompt for an annotation instruction, receiving the annotation instruction; acquiring the normal image through the imaging device in response to the annotation instruction, receiving a user input designating a particular position in the wide-angle image; specifying the particular position in the wide-angle image in accordance with the user input in order to reduce the occurrence of human error when creating the report by designating a position of the diagnosis target on the full view spherical image and by easily recognizing the relationship between the annotation and the diagnosis target input with the annotation (Kajiwara; [0061]).

As to claim 12, Suitoh modified by Kajiwara further discloses wherein the method further comprises:
providing a first GUI that receives an instruction for controlling the external imaging device to perform imaging (see [0145], The acceptance unit 52 is implemented mainly by the touch panel 521 and instructions of the CPU 501 and accepts various selections or input from a user. The touch panel 521 may be integrated to the display 517; see [0217]-[0218]); and
providing a second GUI that receives an instruction for invoking the imaging function implemented by the imaging device after the external imaging device performs the imaging (see [0145], The acceptance unit 52 is implemented mainly by the touch panel 521 and instructions of the CPU 501 and accepts various selections or input from a user. The touch panel 521 may be integrated to the display 517; see [0217] and [0221]).

As to claim 13, Suitoh discloses an information processing apparatus (FIG. 8, smartphone 5), comprising 
a communication interface (FIGS. 10-11 and [0152], near-distance communication unit 58, which is implemented mainly by the near-distance communication circuit 519, the antenna 519a, and instructions of the CPU 501); 
an imaging device (FIGS. 10-11 and [0146], image capturing unit 53 is implemented mainly by the CMOS sensors 505a, the CMOS sensor 512, and instructions of the CPU 501); and 
circuitry (FIG. 10, CPU 501) configured to
acquire a wide-angle image through a wide-angle imaging device external to the information processing apparatus (FIG. 16, S13 and S16; see [0077], The imaging elements 103a and 103b capture images of an object and a scene (surroundings) via the fish-eye lenses 102a and 102b respectively to obtain hemispherical images (of an angle of view of 180° or more));
acquiring a normal image through the imaging device (FIG. 16, S14-S15 for acquiring planar image; see [0221]); and
associate the acquired wide-angle image with the normal image (FIG. 16, S21; see [0149]; see FIG. 22 and FIG. 27C, superimposed image S (planar image P) superimposed on spherical image CE), 
wherein the circuitry is configured to associate the normal image in association with the particular position in the wide-angle image as an annotation (see FIG. 22 and FIG. 27C, superimposed image S), and 
wherein the circuitry runs an application that controls both the wide-angle imaging device to acquire the wide-angle image and the imaging device to acquire the normal image (see [0141], the CPU 501 operating in accordance with a program for the smartphone 5 loaded from the EEPROM 504 to the RAM 503; FIG. 16 and [0217], the acceptance unit 52 of the smartphone 5 accepts a user instruction for starting linked image capturing (step S11); [0219], The smartphone 5 can use, for example, a set of commands for spherical cameras called Open Spherical Camera application program interfaces (OSC APIs) to issue an image capturing instruction to the special image capturing device 1; [0222], a program executed by the smartphone 5 calls the Camera API that provides an image capturing function to thereby give image capturing instructions to the front and rear cameras).
Suitoh fails to explicitly disclose display the wide-angle image along with a prompt for an annotation instruction, receiving the annotation instruction;
acquire the normal image through the imaging device in response to the annotation instruction,
receive a user input designating a particular position in the wide-angle image;
specify the particular position in the wide-angle image in accordance with the user input.
However, Kajiwara teaches displaying the wide-angle image along with a prompt for an annotation instruction, receiving the annotation instruction (FIG. 15D and [0139]-[0140]);
acquiring the normal image through the imaging device in response to the annotation instruction (see [0140], the annotation input screen 600 can be used to input an image of a designated range including the position indicated by the tag 5030a on the partial image 5010, and an image acquired from an external device or the like),
receiving a user input designating a particular position in the wide-angle image (FIG. 15D and [0139]-[0140], cursor 5041);
specifying the particular position in the wide-angle image in accordance with the user input (FIG. 15D and [0139]-[0140], tag 5030a indicating the desired position).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Suitoh using Kajiwara’s teachings to include displaying the wide-angle image along with a prompt for an annotation instruction, receiving the annotation instruction; acquiring the normal image through the imaging device in response to the annotation instruction, receiving a user input designating a particular position in the wide-angle image; specifying the particular position in the wide-angle image in accordance with the user input in order to reduce the occurrence of human error when creating the report by designating a position of the diagnosis target on the full view spherical image and by easily recognizing the relationship between the annotation and the diagnosis target input with the annotation (Kajiwara; [0061]).

Response to Arguments
Applicant’s amendments and arguments, filed on 07/26/2022, with respect to the rejection(s) of claim(s) 1, 10, 13 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kajiwara (US 20190306419).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482